Exhibit 10.4

 

AGREEMENT FOR SHAREHOLDER LOCK-UP AND ACQUISITION OF WARRANTS

 

THIS AGREEMENT (the “Agreement”) is dated as of January 10, 2018 between Peter
Leighton (“Shareholder”) and Nightfood Holdings Inc., a Nevada corporation
(“Company”). 

 

WHEREAS, the Shareholder desires the opportunity to establish a larger equity
position in the Company;

 

WHEREAS, the Company believes there is benefit to the Shareholder agreeing to
lock up 100% of the shares of NGTF common stock (the “Shares”) held by the
Shareholder for a period of twelve (12) months from the date of this agreement;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Company and the Lender agree as
follows:

 

1.             Lock Up. The Shareholder and the Company have agreed that the
Shareholder will not transfer, sell, or otherwise dispose of any shares of their
NGTF stock for at least twelve (12) months from the date of this agreement. As
of the date of this agreement, the Shareholder owns 4,000,000 shares of NGTF
stock, as recorded in the Form 10-K the Company filed on October 3, 2017. The
Shareholder has not disposed of any shares in any way since receiving 4,000,000
shares upon the formation of the Company.

 

2.             Issuance of Warrants. In exchange for the agreement to lock up
their Shares, Shareholder will receive warrants to acquire 100,000 shares of
NGTF stock at a strike price of $.30, and with a term of twelve (12) months from
the date of this agreement. The Warrants include a provision for cashless
exercise, and will expire if not exercised within the twelve month term.

 

3.             Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the party determined not to have prevailed for his or its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

COMPANY

 



Nightfood Holdings Inc.       /s/ Sean Folkson   By: Sean Folkson   Its: CEO  



 

SHAREHOLDER

 

Peter Leighton:       /s/ Peter Leighton  

 

 

 

 

